                                     Case 8:19-cv-01470-DOC-JDE Document 28-3 Filed 10/03/19 Page 1 of 3 Page ID #:80


                                 1     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                                       Michael J. Manning, Esq. (State Bar No. 286879)
                                 2     Craig G. Cote, Esq. (State Bar No. 132885)
                                 3     MANNING LAW, APC
                                       20062 S.W. Birch Street, Suite 200
                                 4     Newport Beach, CA 92660
                                 5     Office: (949) 200-8755
                                       ADAPracticeGroup@manninglawoffice.com
                                 6
                                       Attorneys for Plaintiff JAMES RUTHERFORD
                                 7
                                 8                                UNITED STATES DISTRICT COURT
                                 9                               CENTRAL DISTRICT OF CALIFORNIA
                             10
                             11                                               CASE No.: 8:19-cv-01470-DOC-JD
                             12         JAMES RUTHERFORD, an
                                        individual,                           Declaration of Joseph R. Manning Jr. in
                             13                                               Support of Plaintiff’s Application for Default
                                                    Plaintiff,                Judgment by Court
                             14
                             15         v.

                             16
                                        NOE J. MARTINEZ, an
                             17         individual, IRMA MARTINEX,
                                        an individual; MELINDA
                             18         ROSENZWEIG, an individual;
                                        and DOES 1-10, inclusive,
                             19
                                        Defendants.
                             20
                             21        I, Joseph R. Manning, Jr., declare as follows:
                             22              1.     I am an attorney duly admitted to practice before this Court. I am the
                             23        principal attorney at Manning Law, APC, attorneys of record for Plaintiff James
                             24        Rutherford (“Plaintiff”), and, in that capacity, I am familiar with this matter. Based on
20062 S.W. BIRCH ST., STE. 200
NEWPORT BEACH, CA 92660




                             25        my own experience and knowledge, I can testify to the following.
                             26              2.     Plaintiff requested Entry of Default against Defendants NOE J.
MANNINGLAW, APC




                             27        MARTINEZ, IRMA MARTINEX, and MELINDA ROSENZWEIG based on the
                             28        Complaint on September 16, 2019. The clerk has entered Default as to NOE J.




                                                         DECLARATION OF JOSEPH R. MANNING, JR.
                                     Case 8:19-cv-01470-DOC-JDE Document 28-3 Filed 10/03/19 Page 2 of 3 Page ID #:81


                                 1     MARTINEZ, IRMA MARTINEX, and MELINDA ROSENZWEIG on September 17,
                                 2     2019.
                                 3             3.       We conducted a public records search in order to ascertain the owners of
                                 4     the business and property that are the subject of this litigation, and true and correct
                                 5     copies of which are attached as Exhibit 4.
                                 6             4.       Based on our search and the records located, our office determined, to the
                                 7     best of our knowledge, that Defendants NOE J. MARTINEZ and IRMA MARTINEX
                                 8     own and control the business, Alejandros Mexican Food, located at 801 W. 19th Street,
                                 9     Costa Mesa, CA 92627 that is the subject of this lawsuit on the date complained of by
                             10        the Plaintiff.
                             11                5.       Based on our search and the records located, our office determined, to
                             12        the best of our knowledge, that MELINDA ROSENZWEIG owns and controls the
                             13        real property located at or about 801 W. 19th Street, Costa Mesa, CA 92627 that is the
                             14        subject of this lawsuit on the date complained of by the Plaintiff.
                             15                6.       Defendants NOE J. MARTINEZ, IRMA MARTINEX, and MELINDA
                             16        ROSENZWEIG are not infants or incompetent persons, and are not persons in
                             17        military service or otherwise exempted under the Soldiers’ and Sailors’ Civil Relief
                             18        Act of 1940.
                             19                7.       Notice of this Application for Default of Judgment by court was served
                             20        on Defendant on October 3, 2019, by first class United States Mail, postage prepaid.
                             21                8.       My firm and I have expended time and incurred costs in preparing this
                             22        case. I have done the following: (1) discussed the case with the client and developed
                             23        intake notes; (2) conducted a preliminary site inspection of the real property to comply
                             24        with Rule 11 obligations; (3) conducted research of public records to determine the
20062 S.W. BIRCH ST., STE. 200
NEWPORT BEACH, CA 92660




                             25        identities of the business owner and the owner of the real property; (4) drafted the
                             26        Complaint; (5) reviewed and executed the Request for Entry of Default; (6) and
MANNINGLAW, APC




                             27        drafted the application for default judgment and my supporting declaration.
                             28




                                                            DECLARATION OF JOSEPH R. MANNING, JR.
                                     Case 8:19-cv-01470-DOC-JDE Document 28-3 Filed 10/03/19 Page 3 of 3 Page ID #:82


                                 1           9.      I have been in practice since 2002. My billing rate for ADA related work
                                 2     is $425.00, which is a fair rate for attorneys with similar experience and expertise in
                                 3     this nuanced area of law. My associate attorney’s hourly rate of $350 is based on
                                 4     average attorneys’ fees charged in the general geographic area with similar
                                 5     experience.
                                 6           10.     I spent a total of 3.25 hours of time at $450/hour and my associate
                                 7     attorneys spent 6.05 hours at $375/hour, which totals $3,731.00 in attorney fees, and
                                 8     paid $538.00 in filing fees and service costs, for a total of $4,269.00 in attorneys’ fees
                                 9     and costs. A Billing Statement is attached as Exhibit 5.
                             10              I declare under penalty of perjury under the law of the State of California that
                             11        the foregoing is true and correct.
                             12
                                       Dated: October 3, 2019           MANNING LAW, APC
                             13
                             14
                                                                        By: /s/ Joseph R. Manning Jr.
                             15                                           Joseph R. Manning Jr., Esq.
                             16                                           Attorneys for Plaintiff
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
20062 S.W. BIRCH ST., STE. 200
NEWPORT BEACH, CA 92660




                             25
                             26
MANNINGLAW, APC




                             27
                             28




                                                         DECLARATION OF JOSEPH R. MANNING, JR.
